Citation Nr: 9921638	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-34 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.  

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a right hip 
disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for well differentiated 
spindle cell neoplasm of the stomach, status post partial 
gastrectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from  October 1951 to 
September 1955.  

The procedural history of this case will be described in the 
Reasons and Bases section below.


FINDINGS OF FACT

1.  Competent medical evidence of a right leg disability in 
service or of a current right leg disability has not been 
presented.  

2.  Competent medical evidence of a right arm disability in 
service or of a current right arm disability has not been 
presented.

3.  Competent medical evidence of a right hip disability in 
service or of a current right hip disability has not been 
presented.

4.  Competent medical evidence of a back disability in 
service or of a nexus between a current back disability and 
service has not been presented.  

5.  Competent medical evidence of well differentiated spindle 
cell neoplasm of the stomach in service, or of a nexus 
between service and that condition, has not been presented.  


CONCLUSIONS OF LAW

1.  A well grounded claim of entitlement to service 
connection for a right leg disability has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  A well grounded claim of entitlement to service 
connection for a right arm disability has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  A well grounded claim of entitlement to service 
connection for a right hip disability has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A well grounded claim of entitlement to service 
connection for a back disability has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  A well grounded claim of entitlement to service 
connection for well differentiated spindle cell neoplasm of 
the stomach, status post partial gastrectomy, has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he sustained injuries while riding 
on a truck in the latter part of 1953 in Korea that resulted 
in permanent disabilities of the right leg, right arm, right 
hip, back, and also caused the well differentiated spindle 
cell neoplasm of the stomach that was detected and surgically 
removed by a non-Department of Veterans Affairs (VA) medical 
facility in 1996.  He explained that he was riding on the 
truck to bring K-rations from a central location to the 
facility at which he performed his duties as a cook, and that 
enroute the vehicle in which he traveled slipped off the road 
into a ditch, then returned to the road abruptly and hit a 
big bump.  He does not assert the injuries were sustained 
during combat.  

In the interest of clarity, the Board will first describe the 
factual background of this case; then review the law, VA 
regulations and other authority which is relevant to this 
case;  and finally proceed to analyze the veteran's claims 
and render a decision.

Factual Background

The Board has carefully reviewed the veteran's service 
medical records, received in June 1998, and notes that the 
Report of Medical Examination prepared incident to entrance 
on active duty reveals that a one inch shortening of his left 
leg and scoliosis of the spine were noted, but were 
asymptomatic and he had good function.  In January 1953 the 
veteran was seen for a sprained right thumb incurred while 
boxing, but was not treated for it.  In August 1954 the 
veteran sprained his right ankle while playing basketball.  
Upon examination the ankle was swollen, tender, but exhibited 
no ecchymosis and x-rays were negative.  The diagnostic 
impression was acute sprain right ankle.  He was ordered to 
bedrest and elevation of his leg with ice, and was discharged 
from the hospital two days later.  A Report of Medical 
Examination conducted in September 1955 incident to the 
veteran's separation from active duty revealed no physical 
abnormalities.  

The veteran's service medical records contain no reference to 
a motor vehicle accident.   Among the veteran's medical 
records there are no records of treatment for left arm or 
left hip conditions, including among the records prepared at 
Craig AFB.  There is also no indication in the veteran's 
service medical records that he was placed on physical 
profile.

In November 1996 the veteran filed a claim of entitlement to 
service connection for, inter alia, back, leg and stomach 
disabilities.  He subsequently specified that he sought 
service connection for left arm and left hip conditions for 
which he was treated at Craig Air Force Base (AFB) in 1951.  

Medical records were received from Columbia Edward White 
Hospital and St. Anthony's Hospital in St. Petersburg, 
Florida.  Those records reflect diagnosis of and treatment 
for well differentiated spindle cell neoplasm of the stomach 
that was detected in July 1996 and surgically removed in 
August 1996.  None of those records address complaints of or 
treatment for disabilities of the right or left legs, arms, 
hips, or back.  

Medical records were requested from the Columbia, South 
Carolina, VA medical center, but that facility responded by 
indicating there were no treatment records there regarding 
the veteran.  

In a June 1997 rating decision, service connection was denied 
for the left leg, arm, hip, back and stomach disabilities as 
there was no inservice medical evidence of the existence of 
such disabilities, and because there was no medical evidence 
of current left leg, arm, hip and back disabilities.  The 
veteran indicated his disagreement with that decision in a 
Notice of Disagreement filed in July 1997.  A Statement of 
the Case was sent to the veteran explaining that none of the 
claims were well grounded.  The veteran perfected his appeal 
by submitting a VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in October 1997, and indicated that the 
disabilities for which he seeks service connection are 
disabilities of the right side, not the left side as he had 
previously indicated.  In November 1997 a rating decision was 
issued in which the disabilities for which service connection 
was denied were disabilities of the right leg, right arm, 
right hip, back and spindle cell carcinoma, stomach, status 
post partial gastrectomy.  

At a February 1998 hearing before a hearing officer the 
veteran explained that while riding on a Jeep in service in 
Korea he sustained injuries to his ankle, back and stomach, 
and had back pain radiating to his arm.  He said he was 
hospitalized for two to three weeks, or maybe a month for 
treatment of those complaints, during which time he received 
lots of shots to alleviate the pain, and believes x-rays were 
also taken at that time.  He reported that after service he 
was treated at non-VA medical facilities.  He testified that 
he now he suffers limited range of motion, pain and numbness.  

At page 9 of the transcript of that hearing he stated that he 
was told by one of his physicians (he thought it was Dr. 
Morris but he was not certain) that his stomach cancer could 
be related to the Jeep accident.  The hearing officer advised 
the veteran that it would be in the veteran's best interest 
to obtain a statement from that physician to that effect, and 
the veteran said that he would do so when he saw him next.  
The hearing officer explained that it was up to the veteran 
to obtain that statement from the physician, but that the 
hearing officer would permit the veteran a period of 60 days 
to obtain that evidence.  Such a statement was not submitted, 
however, and the medical record from Dr. Morris in the claims 
folder is a Consultation Report regarding a consultation 
conducted in July 1996 that makes no reference to a possible 
relationship between the veteran's stomach cancer and an 
incident in service.  

A Supplemental Statement of the Case sent to the veteran in 
August 1998 explained that the claims of service connection 
for right leg, arm, hip, back and stomach cancer disabilities 
remained denied because competent medical evidence of those 
conditions in service, or of the right leg, arm, hip and back 
disabilities following service had not been presented.  

The Board remanded this matter in February 1999 to afford the 
veteran the opportunity for a hearing before a member of the 
Board.  At the hearing before the undersigned in May 1999 the 
veteran testified that he was injured while riding on a truck 
in Korea.  The truck slipped off the road into the ditch, 
then returned to the road and hit a bump, which caused the 
veteran to go up into the air and land on his tailbone, 
jarring him up to the area on the right side of his torso 
midway between his chest and his stomach, and resulted in 
approximately three weeks of hospitalization immediately 
thereafter at service department facilities in Ku Son or 
Pusan, Korea, and at Mesida, Japan, during which he received 
treatment, consisting of bed rest, shots, pills and bandages, 
for his back, ankle, legs and arm.  Following discharge from 
the hospital he was put on light duty.  At the hearing, the 
veteran clarified the fact that he claims disabilities of the 
right side, not the left side.

The veteran also reported that he was told by a non-VA 
physician (he thought it might have been Dr. P), that the 
motor vehicle accident might have caused his stomach cancer.  
The undersigned told the veteran he should try to get a 
statement to that effect from that doctor, and gave him 60 
days to do so.  The Board notes here that medical records 
from Dr. P that are in the claims folder contain no such 
medical opinion.  

Law and Regulations

Service connection

In general, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998). Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and carcinoma becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection. The presumptive 
provisions of the statute and the implementing VA regulations 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid. 38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (1998); see Douglas v. Derwinski, 2 Vet. App. 103, 
108-09 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether an appellant has presented evidence of a 
well grounded claim. See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
If a claimant has not filed such a claim, the appeal must 
fail. 38 U.S.C.A. § 5107(a) (West 1991).  An allegation that 
a disability is service connected is not sufficient; the 
claimant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim. Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  If a claimant has not submitted evidence of a 
well-grounded claim, there is no duty on the part of VA to 
assist him or her in developing pertinent facts pertinent to 
that claim. 38 U.S.C.A. § 5107(a) (West 1991).

Generally, for a claim to be well grounded a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
See Grottveit, supra. If no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded. 

Analysis

As a preliminary matter, the Board notes that evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes for determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render her opinions on medical diagnoses or causation 
competent.

The Board observes from its review of the evidence, described 
above, that the veteran's statements are somewhat vague and 
self-contradictory.  For example, he has been inconsistent as 
to whether his disabilities are on his right or left side.  
Nonetheless, under King the Board must accept the veteran's 
statements as true for the limited purpose of determining 
well groundedness unless such statements are inherently 
incredible.

Right leg, arm, hip and back disabilities

The veteran has not established that he is a trained medical 
professional.  Although he asserts he suffers from 
disabilities resulting from injuries of the right leg, arm 
and hip that he sustained in service, he is not competent to 
provide evidence that requires medical expertise, such as a 
current diagnosis of right leg, arm or hip disabilities.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
competent medical evidence of a diagnosis of a current 
disability manifested by a right leg impairment, a right arm 
impairment or a right hip impairment.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

Although the Board must accept the veteran's testimony that 
he was in a motor vehicle accident during service, he is not 
competent to diagnose any permanent injuries received 
therein.  There is no competent evidence of the existence of 
such disabilities in service, nor is there competent evidence 
of such disabilities within one year following service.  The 
veteran is not medically qualified to provide the necessary 
medical nexus evidence, and there is no competent medical 
opinion providing a nexus between an event in service and a 
current disability.  Accordingly, none of the three steps of 
the Caluza test for adjudicating whether well grounded claims 
of entitlement to service connection for right leg, arm and 
hip disabilities have been met in these claims.  

With regard to the claim of entitlement to service connection 
for a disability of the back allegedly incurred during the 
previously described motor vehicle accident, the Board notes 
that there is mention of early degenerative changes of the 
veteran's lower lumbar spine on a report of a bone scan from 
St. Anthony's Hospital regarding the veteran's July 30, 1996, 
hospital admission.  Although that record does not contain a 
definitive diagnosis of a disability resulting from early 
degenerative changes of the lower back, for purposes of 
establishing a well grounded claim the Board will afford the 
veteran the benefit of the doubt and find that it does appear 
to meet the first step of the Caluza test for well 
groundedness.  However, as noted above, there is no competent 
medical evidence of in-service incurrence or aggravation of a 
disease or injury to the veteran's back, nor is there 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  

The veteran has failed to present evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims of entitlement to service connection for right leg, 
arm, hip and back disabilities are well grounded.  
Accordingly, there is no duty to assist the veteran, and 
further action by VA with regard to these claims on appeal is 
not required.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F. 
3d 1464 (Fed. Cir. 1997).  

Well differentiated spindle cell neoplasm of the stomach, 
status post partial gastrectomy

The veteran also contends that his stomach cancer was caused 
by the 1953 truck accident described above.  The first step 
of the Caluza test, which requires a competent medical 
diagnosis of current disability, has been met with regard to 
this claim.  Records from private medical facilities in St. 
Petersburg, Florida, reflect that he was admitted to a 
hospital in late July 1996 and was diagnosed with well 
differentiated spindle cell carcinoma, manifested by a large 
tumor in his abdomen.  In late August the carcinoma was 
removed and a partial gastrectomy and B2 retrocolic 
gastrojejunostomy were performed.  

With regard to the second step of the Caluza test, there is 
no evidence in service of complaints of or treatment for 
stomach cancer.  Although the veteran testified that he was 
treated for stomach complaints when he was hospitalized in 
service after the motor vehicle accident, there is no medical 
record of such hospitalization and there is no record of such 
treatment.  For the reasons stated above, he is not competent 
to provide evidence requiring medical expertise, such as a 
diagnosis of a condition for which he was treated in service. 

As discussed above, for some disabilities, including cancer, 
service connection may be appropriate even if the disability 
is not complained of or treated during service, but is found 
to be present to a compensable degree within one year 
following service.  However, the competent medical evidence 
in this case does not reflect a diagnosis of well 
differentiated spindle cell neoplasm of the stomach until 41 
years following separation from service.  A summary prepared 
by Dr. W indicates the tumor was "[m]ost likely ...primary, 
slow growing, " but this summary does not, nor does any 
other medical evidence, relate the cancer to service or to an 
event in service or a disability incurred in or aggravated by 
service.  As there is no competent evidence of in-service 
incurrence or aggravation of stomach cancer, the second step 
of the Caluza test of a well-grounded claim has not been met.  

With regard to the third step of the Caluza analysis, that is 
whether there is medical evidence of a nexus between an in-
service injury or disease and a current disability, the Board 
notes that the record does not contain such medical nexus 
evidence.  

The veteran testified on two occasions that he was told by a 
non-VA physician [as noted above, the veteran was unclear as 
to the identity of such physician] that there could be a 
relationship between the motor vehicle accident and his 
stomach cancer.  On both occasions was told by VA that he 
should submit obtain a statement from that physician to that 
effect.  However, the veteran has not submitted such 
evidence.  

Regarding the assertion that a doctor told him the accident 
could have caused the stomach cancer, the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence, and therefore, 
could not ground a claim, Robinette v. Brown, 8 Vet. App. 69, 
77 (1995); Marciniak v. Brown, 10 Vet. App. 198 (1997).  
 
For the reasons and bases articulated above, the Board finds 
that the veteran has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Accordingly, the claim is denied.  
38 U.S.C.A. § 5107(a). 


Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as the well groundedness 
of a claim, it must consider whether the veteran has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  See, in general, Bernard v. Brown, 
4 Vet. App. 384 (1993). In this case, the Board concludes 
that the veteran has not submitted well- grounded claims for 
entitlement to service connection. The Board finds that the 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including the 
opportunity to present evidence and argument at RO and travel 
board hearings, and that e is not prejudiced by the Board's 
denial on the narrower basis that he has failed to present 
well-grounded claims.

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claims 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well-grounded, namely competent medical evidence of the 
claimed current disabilities as well as competent medical 
evidence which provides a nexus between the veteran's service 
and his claimed disabilities.



ORDER

Well grounded claims not having been submitted, entitlement 
to service connection for right leg, arm, hip and back 
disabilities and spindle cell neoplasm of the stomach is 
denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

